Case 3:19-mj-03569-BGS Document1 Filed 08/22/19 PagelD.1 Page 1 of 8
AO 106 (Rev. 06/09) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT pe
for the | .
Southern District of California

  
 
  

     
 

Pal? GUURT
In the Matter of the Search of c Ge eS ALIFORNIA
(Briefly deseribe the property to be searched eo J era _DERUTY

or identify the person hy name and address)

An LG K30 phone, IMEI No. 359584090545138

Case No.

19M 33569

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the °
property to be searched and give its location):

See Attachment A, which is incorporated by reference.

located in the Souther District of California , there is now concealed ¢identify the
person or describe the property to be seized):
See Attachment B, which is incorporated by reference.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;

0 contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21U.S.C. §§ 952, 960 and 963 Importation of controlled substances and conspiracy to do the same

The ap lication is based on these facts: oo.
See Affidavit of HSI Special Agent Andrew Crotzer, which is hereby incorporated by reference and made part

hereof.

ow Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant's signature

 

 

Special Agent Andrew Crotzer, HSI
Printed name and title

Sworn to before me and signed in my presence.

Date: §/eru/i? | optthas

Judge's signature

City and state: San Diego, CA Hon. Bernard G. Skomal, U.S, Magistrate Judge

Printed name and title

 

 

 
Oo CO ST DR WU B&B WwW BH BE

bo ho bo bo we SB BW bP lO ie
co —sF DN Ow HBR WH NK DT OO HN DW wr B&B WH WH KS OS

 

 

Case 3:19-mj-03569-BGS Document1 Filed 08/22/19 PagelD.2 Page 2 of 8

AFFIDAVIT .
I, Special Agent Andrew Crotzer, being duly sworn, hereby state as follows:
INTRODUCTION
l. I submit this affidavit in support of an application for a warrant to search an

LG K30 phone with IMEI No. 359584090545138 (the “Target Device”), and seize
evidence of crimes, specificaily violations of Title 21, United States Code, Section(s) 952,
960, and 963. The requested warrant relates to the investigation and prosecution of Andres
Avila-Barrios (“Defendant”) for importing approximately 5.72 kilograms (12.60 pounds)
of methamphetamine from Mexico into the United States. See U.S. vy. Avila-Barrios, Case
No. 19-mj-2996 (S.D. Cal.) at ECF No. 1 (Complaint). The Target Device is currently in
the evidence vault located at 9495 Customhouse Plaza, San Diego, CA 92154.

2. The information contained in this affidavit is based upon my training,
experience, investigation, and consultation with other members of law enforcement.
Because this affidavit is made for the limited purpose of obtaining a search warrant for the
Target Device, it does not contain all the information known by me or other agents
regarding this investigation.

BACKGROUND

3. I have been employed as a Special Agent with Homeland Security
Investigations (HSJ) since June 2018. I am currently assigned to the HSI Office of the
Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the Federal
Law Enforcement Training Center in Glynco, Georgia.

4, During my tenure with HSI, I have participated in the investigation of various
drug trafficking organizations involved in the importation and distribution of controlled
substances into and through the Southern District of California.

5. Through my training, experience, and conversations with other members of
law enforcement, I have gained a working knowledge of the operational habits of narcotics
traffickers, in particular those who attempt to import narcotics into the United States from

Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers to

 

 

ce cerca ne
eo ss DH OH Se WY LB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mj-03569-BGS Document1 Filed 08/22/19 PagelD.3 Page 3 of 8

work in concert with other individuals and to do so by utilizing cellular telephones. The
use of cellular telephones permits narcotics traffickers to carry out various tasks related to
their trafficking activities, including, e.g, remotely monitoring the progress of their
contraband while it is in transit, providing instructions to drug couriers, warning
accomplices about law enforcement activity, and communicating with co-conspirators who
are transporting narcotics and/or proceeds from narcotics sales.

6. Based upon my training, experience, and consultations with law enforcement
officers experienced in narcotics trafficking investigations, and all the facts and opinions
set forth in this affidavit, I know that cellular telephones can and often do contain electronic
evidence, including, for example, phone logs and contacts, voice and text communications,
and data, such as emails, text messages, chats and chat logs from various third-party
applications, photographs, audio files, videos, and location data. This information can be
stored within disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the cellular telephone. Specifically, searches of
cellular telephones may yield evidence:

a. tending to indicate efforts to import methamphetamine, or some other
federally controlled substance, from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers-used to
facilitate the importation of methamphetamine, or some other federally
controlled substance, from Mexico into the United States;

c, tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine, or some other federally controlled
substance, from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or some other federally controlled
substance, from Mexico into the United States, such as stash houses, load
houses, or delivery points;

€. tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

 

 

 

 
Oo OH 4S DH WH HB WY He

NM BO BO BDO BDO BRD BR RD ORD OO Oe ee ee eee
oOo aA tt BSB YW NS FP SG Oo we I DH NH BY KF CO

 

 

Case 3:19-mj-03569-BGS Document1 Filed 08/22/19 PagelD.4 Page 4 of 8

f. tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above.

FACTS SUPPORTING PROBABLE CAUSE

7. On July 17, 2019, at approximately 10:12 p.m., defendant Andres Avila-
Barrios (“Defendant”) applied for permission to enter the United States at the Otay Mesa
Port of Entry. Defendant was the driver and sole occupant of a 2012 Nissan Sentra.
Defendant was referred for secondary inspection, and Customs and Border Protection
Officers discovered 10 packages concealed within the rear seat rests and rear quarter panel
of Defendant’s vehicle. The packages weighed approximately 5.72 kg (12.61 Ibs.), and
field-tested positive as methamphetamine. Defendant was subsequently arrested and the
Target Device was seized from Defendant’s vehicle:

8. Later, agents read Defendant his Miranda rights, and he agreed to speak to
agents without an attorney present. Defendant denied knowledge of the drugs in his vehicle,
but admitted that he had the only key for the car and that only he and his wife drove the
vehicle. Defendant also denied that the phone recovered from his vehicle belonged to him
and suggested that it belonged to his brother; however, during the same interview,
Defendant also stated that he hadn’t seen his brother in weeks and the phone received calls
from a phone number that the agents recognized as belonging to Defendant’s wife
(Defendant provided his wife’s phone number as an emergency contact in response to
booking questions).

9. In light of the above facts, Defendant’s statements, and my own experience
and training, there is probable cause to believe that Defendant was using the Target Device
to communicate with others to further the importation of illicit narcotics into the United
States. Further, in my training and experience, narcotics traffickers may be involved in the
planning and coordination of a drug smuggling event in the days and weeks prior to an
event. Co-conspirators are also often unaware of a defendant’s arrest and will continue to

attempt to communicate with a defendant after their arrest to determine the whereabouts of

 

 

 
Oo fo SND HF FP W Pe

NS NM YB NY BY Bw BY Bw BRB RB RR Re Re Ee ee eae
OO ~~) OD A SP WH BO KY CF OO YP 1D DH wn BP WH NV S| OC

 

 

Case 3:19-mj-03569-BGS Document1 Filed 08/22/19 PagelD.5 Page 5of8

the narcotics, Based on my training and experience, it is also not unusual for individuals,
such as Defendant, to attempt to minimize the amount of time they were involved in their
smuggling activities, and for the individuals to be involved for weeks and months longer
than they claim. Accordingly, I request permission to search the Target Device for data
beginning on April 18, 2019, up to and including July 18, 2019.
METHODOLOGY

10. It is not possible to determine, merely by knowing the cellular telephone’s
make, model and serial number, the nature and types of services to which the device is
subscribed and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books and
can be mini-computers allowing for electronic mail services, web services and rudimentary
word processing. An increasing number of cellular service providers now allow for their
subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode” which disables access to the network.
Unlike typical computers, many cellular telephones do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or in memory cards
inserted into the device. Current technology provides some solutions for acquiring some of
the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to such
acquisition, the examiner must inspect the device manually and record the process and the
results using digital photography. This process is time and labor intensive and may take
weeks or longer.

ll. Following the issuance of this warrant, I will collect the subject cellular

telephone and subject it to analysis. All forensic analysis of the data contained within the

4

 

 

 

 
oO fO sS DH OA BP WH He

MB Po Bo BO KO KO BD BRD ORDO ee
Oo SO tn BP W NY KF DTD OO wo DH HH FP WY VY KF O&O

 

 

Case 3:19-mj-03569-BGS Document1 Filed 08/22/19 PagelD.6 Page 6 of 8

telephone and its memory cards will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

12. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within ninety (90) days,
absent further application to this court.

CONCLUSION

13. Based on the facts and information set forth above, there is probable cause to
believe that a search of the Target Device will yield evidence of Defendant’s violations of
Title 21, United States Code, Section(s) 952, 960, and 963. Accordingly, I request that the
Court issue a warrant authorizing law enforcement to search the items described in
Attachment A and seize the items listed in Attachment B using the above-described
methodology.

I swear the foregoing is true and correct to the best of my knowledge and belief.

< —e
Special Agent Andrew Crotzer
Homeland Security Investigations

 

Subscribed and sworn to before me this 27 day of August, 2019.

aaethint

Hon, Bernard G. Skomal
United States Magistrate Judge

 

 

 

 
Case 3:19-mj-03569-BGS Document1 Filed 08/22/19 PagelD.7 Page 7 of 8

ATTACHMENT A
PROPERTY TO BE SEARCHED
The following property is to be searched:
An LG K30 phone
IMEI No. 359584090545138

(the “Target Device”)

The Target Device is currently in the possession of Homeland Security Investigations,
9495 Customhouse Plaza, San Diego, CA 92154.

 

 
Case 3:19-mj-03569-BGS Document1 Filed 08/22/19 PagelD.8 Page 8 of 8

ATTACHMENT B

ITEMS TO BE SEIZED

Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of April 18, 2019, up to and including July 18, 2019:

a.

tending to indicate efforts to import methamphetamine, or some other
federally controlled substance, from Mexico into the United States;

tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of methamphetamine, or some other federally
controlled substance, from Mexico into the United States;

tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine, or some other federally controlled
substance, from Mexico into the United States;

tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or some other federally controlled
substance, from Mexico into the United States, such as stash houses, load
houses, or delivery points;

tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960, and

963.

 

 
